Name: Commission Regulation (EC) No 1252/98 of 17 June 1998 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  plant product;  beverages and sugar;  regions of EU Member States
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 173/8 18. 6. 98 COMMISSION REGULATION (EC) No 1252/98 of 17 June 1998 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 2 and Article 3(4) thereof, Whereas the measures, introduced by Regulation (EEC) No 1601/92, intended to offset as regards the supply of certain cereal products, the geographical situation of the Canary Islands, consist of exemption from import duties (customs duties and agricultural levies), and the grant of aid to encourage the delivery of cereal products from the Community; Whereas in accordance with Article 2 of Regulation (EEC) No 1601/92 these arrangements include requirements for direct human consumption, and for processing and pack- aging in the Islands of products listed in the Annex to the aforementioned Regulation; whereas an assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands; whereas the assessment of the requirements of the processing and packaging indus- tries, as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance; Whereas, in order to facilitate administration of the supply balance, a certain margin of flexibility in the allocation of the quantities fixed in the supply balance should be permitted; Whereas a forecast supply balance for the products concerned should be established covering the entire 12-month period 1 July 1998 to 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of Articles 2 and 3 of Regulation (EEC) No 1601/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. ¬ ¬EN Official Journal of the European Communities L 173/918. 6. 98 ANNEX FORECAST SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 1998 TO 30 JUNE 1999 (tonnes) CN code Product Quantity 1001 90 (1) Soft wheat 155 000 1001 10 (1) Durum wheat 0 1003 (1) Barley 30 000 1004 (1) Oats 3 000 1005 (1) Maize 180 000 1103 11 50 Durum wheat-groats and meal 4 900 1103 13 Maize flour-groats and meal 3 000 1103 19 Other groats and meal 0 1103 21 to 1103 29 Pellets 0 1107 Malt 15 000 ex 1702 (2) Glucose 1 800 (1) The quantities fixed may be exceeded, up to a maximum of 25 %, provided that the combined quantity for the products concerned is not exceeded. (2) Other than products from CN codes 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30.